Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Maeng-Ho Shin on 7/25/2022.
Please amend the Claims submitted 7/14/2022 as follows:



1.	(Currently Amended) An electronic device comprising: 
a display; 
a processor electronically connected to the display so as to control the display; and 
a memory electronically connected to the processor, 
wherein the memory stores instructions causing the processor to control the display to display a three-dimensional (3D) modeling image acquired by applying an input two-dimensional (2D) image to a learning network model configured to convert the input 2D image into the 3D modeling image, 
wherein the learning network model is trained by using a first 3D pose of a 3D human model acquired by rendering virtual 3D modeling data and a plurality of 2D images corresponding to the first 3D pose, 
wherein the 3D human model is generated in a virtual three-dimensional space, wherein the plurality of 2D images corresponds to different virtual directions of viewing the first 3D pose of the 3D human model in the virtual three-dimensional space, 
wherein the learning network model transforms the 3D human model into a plurality of 3D poses based on the virtual 3D modeling data and acquires a plurality of 2D images corresponding to each of the plurality of 3D poses, and that is trained by using the plurality of 3D poses and the plurality of 2D images corresponding to each of the plurality of 3D poses, 
wherein the learning network model is configured to: 
identify profile information of an object included in the input 2D image, and 
acquire the 3D human model corresponding to the profile information, 
wherein the learning network model is configured to transform the 3D human model into the first 3D pose based on the virtual 3D modeling data, 2Appl. No.: 17/293,715 Amendment dated: July 14, 2022 Reply to Office Action of: June 10, 2022 
wherein the virtual 3D modeling data includes at least one of angle data among a plurality of body parts divided based on joints included in the 3D human model, length data of each body part, or direction data of each body part, 
wherein the learning network model is configured to learn weights of a neural network included in the learning network model by using the plurality of 3D poses and the plurality of 2D images corresponding to each of the plurality of 3D poses, and 
wherein the processor is configured to: 
provide a user interface (UI) for receiving input of pose information for transforming the 3D human model.

4.	(Currently Amended) The electronic device of claim 1, wherein the learning network model is configured to: 
transform the first 3D pose for the 3D human model such that the plurality of body parts, divided based on the joints included in the 3D human model, move within a predetermined angle range based on the virtual 3D modeling data, and 
acquire the plurality of 2D images corresponding to the transformed pose.



11.	(Currently Amended) A method of operating an electronic device, the method comprising: 
receiving an input two-dimensional (2D) image; and 
displaying a three-dimensional (3D) modeling image acquired by applying the input 2D image to a learning network model configured to convert the input 2D image into the 3D modeling image, 
wherein the learning network model is trained by using a first 3D pose of a 3D human model acquired by rendering virtual 3D modeling data and a plurality of 2D images corresponding to the first 3D pose, 
wherein the 3D human model is generated in a virtual three-dimensional space, 
wherein the plurality of 2D images corresponds to different virtual directions of viewing the first 3D pose of the 3D human model in the virtual three-dimensional space, 
wherein the learning network model transforms the 3D human model into a plurality of 3D poses based on the virtual 3D modeling data and acquires a plurality of 2D images corresponding to each of the plurality of 3D poses, and that is trained by using the plurality of 3D poses and the plurality of 2D images corresponding to each of the plurality of 3D poses, 
wherein the learning network model is configured to: 
identify profile information of an object included in the input 2D image, and 
acquire the 3D human model corresponding to the profile information, 
wherein the learning network model is configured to transform the 3D human model into the first 3D pose based on the virtual 3D modeling data, 
wherein the virtual 3D modeling data includes at least one of angle data among a plurality of body parts divided based on joints included in the 3D human model, length data of each body part, or direction data of each body part, 
wherein the learning network model is configured to learn weights of a neural network included in the learning network model by using the plurality of 3D poses and the plurality of 2D images corresponding to each of the plurality of 3D poses, and 
wherein the method further comprising: 4Appl. No.: 17/293,715 Amendment dated: July 14, 2022 Reply to Office Action of: June 10, 2022 
providing a user interface (UI) for receiving input of pose information for transforming the 3D human model.

14.	(Currently Amended) The method of claim 11, wherein the learning network model is configured to: 
transform the first 3D pose for the 3D human model such that the plurality of body parts, divided based on the joints included in the 3D human model, move within a predetermined angle range based on the virtual 3D modeling data, and 
acquire the plurality of 2D images corresponding to the transformed pose.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For independent claims 1 and 11, the closest prior art as to combination of Hu et al., Avatar Digitization From a Single Image for Real-Time Rendering, ACM Transactions on Graphics, Vol. 36, No. 6, Article 195, November 2017, Li et al., 3D Human Pose Estimation from Monocular Images with Deep Convolutional Neural Network, Asian Conference on Computer Vision, 2014 and Chen et al. (U.S. Patent Application Publication 2018/0181802 A1) fails to disclose and/or teach: wherein the learning network model is trained by using a first 3D pose of a 3D human model acquired by rendering virtual 3D modeling data and a plurality of 2D images corresponding to the first 3D pose, wherein the 3D human model is generated in a virtual three-dimensional space, wherein the plurality of 2D images corresponds to different virtual directions of viewing the first 3D pose of the 3D human model in the virtual three-dimensional space, wherein the learning network model transforms the 3D human model into a plurality of 3D poses based on the virtual 3D modeling data and acquires a plurality of 2D images corresponding to each of the plurality of 3D poses, and that is trained by using the plurality of 3D poses and the plurality of 2D images corresponding to each of the plurality of 3D poses, wherein the learning network model is configured to: identify profile information of an object included in the input 2D image, and acquire the 3D human model corresponding to the profile information, wherein the learning network model is configured to transform the 3D human model into the first 3D pose based on the virtual 3D modeling data, wherein the virtual 3D modeling data includes at least one of angle data among a plurality of body parts divided based on joints included in the 3D human model, length data of each body part, or direction data of each body part, wherein the learning network model is configured to learn weights of a neural network included in the learning network model by using the plurality of 3D poses and the plurality of 2D images corresponding to each of the plurality of 3D poses, and wherein the method further comprising:4Appl. No.: 17/293,715Amendment dated: July 14, 2022 Reply to Office Action of: June 10, 2022providing a user interface (UI) for receiving input of pose information for transforming the 3D human model.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613